DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 23 October 2018 in which claims 1–20 were presented for examination.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449s is attached hereto.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claims 1, 10, and 19 recite, “modifying, by the processing device, the gross value to generate a modified value, the modified value being based at least in part on a user profile and a social media trend, the user profile defining a user preference indicative of a personal value of the digital asset to the user, and the social media trend indicative of a market value of the digital asset to a group of users.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention.  A review of the disclosure does not reveal the manner in which a value is calculated for a user profile and a social media to determine what modified value will be generated from gross value.  An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.).  It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how one would modify the gross vale based on a user profile and a social media trend raises questions whether the Applicant truly had possession of this feature at the time of filing. Claims 2-9, 11-18, and 20, which depend from Claims 1, 10, and 19, respectively, respectively, inherit the deficiency noted. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 10, and 19 recite, “modifying, by the processing device, the gross value to generate a modified value, the modified value being based at least in part on a user profile and a social media trend, the user profile defining a user preference indicative of a personal value of the digital asset to the user, and the social media trend indicative of a market value of the digital asset to a group of users.”  The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be determined as “the modified value being based at least in part on a user profile and a social media trend, the user profile defining a user preference indicative of a personal value of the digital asset to the user, and the social media trend indicative of a market value of the digital asset to a group of users.”  The specification does not disclose any meaningful structure/algorithm explaining how one would modify the gross vale based on a user profile and a social media trend, rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  
Claims 2-9, 11-18, and 20, which depend from claims 1, 10, and 19, respectively, inherit the deficiency noted.


Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
17.	Claims 1-9 are directed to a computer-implemented method (i.e., a process); Claims 10- 18 are directed to a system (i.e., a machine); and claims 19-20 are directed to a computer program (i.e., manufacture).  Therefore, claims 1-20 all fall within the one of the four statutory categories of invention.

 	Step 2A Prong 1
18.	Claims 1, 10, and 19 recite determining a gross value for the digital asset, the digital asset being associated with a user; modifying the gross value to generate a modified value, the modified value being based at least in part on a user profile and a social media trend, the user profile defining a user preference indicative of a personal value of the digital asset to the user, and the social media trend indicative of a market value of the digital asset to a group of users; reducing the modified value by an asset acquisition cost to determine a digital asset net value; comparing the digital asset net value to a user value; and responsive to determining that the digital asset net value exceeds the user value, acquiring the digital asset.
	The claims as a whole recite a mental process and/or method of organizing human activity. The limitation of Claim 1 recites determining a gross value for the digital asset, the digital asset being associated with a user; modifying the gross value to generate a modified reducing the modified value by an asset acquisition cost to determine a digital asset net value; and comparing the digital asset net value to a user value, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by the human mind (including observations, evaluations, judgments, and opinions) and/or commercial or legal obligations (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations).  That is, other than reciting “by a processing device,” nothing in the claim element precludes the steps from practically being performed by making observations, evaluations, judgments, opinions and/or sales activities or behaviors, including:  determining a value for an asset).  For example, but for the “by a processing device” language, “determining,” “modifying,” “reducing,” and “comparing” in the context of claim 1 encompasses determining a gross value for the digital asset; modifying the gross value to generate a modified value; reducing the modified value by an asset acquisition cost to determine a digital asset net value; and comparing the digital asset net value to a user value.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  The mere recitation of a generic computer (Claim 1’s “processing device”) does not take the claims out of the “Mental Processes” grouping.  Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea.

 	
Step 2A Prong 2
19.	This judicial exception is not integrated into a practical application.  In particular, Claim 1 recites the additional element, “a processing device;” Claim 10 recites the additional element(s), “a memory,” “instructions,” and “a processing device;”  and Claim 19 recites the additional element(s), “a computer program product,” “storage medium,” “instructions,” and “a processing device” to perform the “determining,” “modifying,” “reducing,” and “comparing” steps.
Further, in regards to the “processing device”…”responsive to determining that the digital asset net value exceeds the user value, acquiring the digital asset” limitation is just mere data gathering, and also are characterized as receiving data over a network; and is also recited at a high level or generality, and merely automates the acquiring steps.
The claimed computer component in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “processing device” performing the generic computer functions of “determining,” “modifying,” “reducing,” “comparing,” and “acquiring”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible. 

  	Step 2B

	As per dependent claims 2 and 11, the recitations of “determining the gross value...” is further directed to a mental process as described in claims 1 and 10, respectively.  For the reasons described above with respect to claims 1 and 10, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 3 and 12, the recitations of “determining the gross value...” is further directed to a mental process as described in claims 1 and 10, respectively.  For the reasons described above with respect to claims 1 and 10, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 4-8 and 13-17, the limitations merely narrow the previously recited abstract limitations. For example claims 4 and 13 recite a list of asset attributes (e.g. rarity, an interaction type…). Claims 5 and 14 recites a list of asset acquisition costs (e.g.travel expense, a time expense…). Claims 6 and 15 recites the digital asset is an electric ticket.  Claim 
    	As per dependent claims 9, 18, and 20, the recitations of “monitoring…the social media”; and “updating…the digital media asset net value…” are further directed to a mental process as described in claim 1.  For the reasons described above with respect to claims 1, 10, and 19 this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	Examiner’s Note:
	Claim 19 recites “a computer program product comprising: a computer-readable medium.”  Applicant’s specification in [0070] recites: “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device…. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM)… A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Conclusion
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101, set forth in this Office action.

Prior Art Discussion
As per independent Claims 1, 10, and 19, the best Prior Art, 
 Brady (US PG Pub. 2007/0299967), discloses systems and methods to selectively acquire a domain name registration during an add grace period by providing one or more of providing data to potential registrants (or investors) regarding the current value of a candidate domain name; allowing a registrar to capture a share of the true market value of a domain name; providing a predictor of the value of a domain name; allowing investors and/or speculators to make informed decisions on which names to buy or renew; and providing a predictor of the value of a given name in terms of attracting traffic.
	2) Haberman (US PG Pub. 2015/0142603) discloses systems and methods for managing digital asset exchanges by determining a value for the digital assets, then allowing a user to request to exchange a digital asset in the catalog with one of their digital assets. The exchange system may process the exchange of the digital assets that have an equivalent or substantially equivalent value. If the value of the digital assets is not equivalent, the exchange system may suggest digital assets for the exchange and/or initiate negotiations between the users.
3)  Mousavi (US PG Pub. 2019/0251551), discloses systems, apparatuses, and methods for assessing, managing, presenting and indicating the value of a set of digital assets by configuring an apparatus such that the value of a set of digital assets such as cryptocurrency, stored within the apparatus, or accessible by the apparatus, may be conspicuously presented to, for example, another party, wherein the other party may learn of the economic value of the presented set of digital assets.

However, none of the aforementioned references disclose or fairly teach: 
	modifying, by the processing device, the gross value to generate a modified value, the modified value being based at least in part on a user profile and a social media trend, the user profile defining a user preference indicative of a personal value of the digital asset to the user, and the social media trend indicative of a market value of the digital asset to a group of users

As per independent Claims 1, 10, and 19, the best Foreign art, 
1)  Brown et al. (WO-2013003778-A2), discloses a method and apparatus for determining and utilizing value of digital assets by utilizing a worth assessment module configured to assign the asset worth values according to at least one of sentimental value, confidential value or business value.  The apparatus further computes a total value for the set of digital assets according to the reports of the asset worth values of the respective digital assets, and obtains at least one report of the total value for the set of digital assets. The set of digital assets is associated with a first device and the method further includes communicating the total value for the set of digital assets with at least one total value corresponding to at least a second device. 
However, Brown et al. does not disclose or fairly teach: 
modifying, by the processing device, the gross value to generate a modified value, the modified value being based at least in part on a user profile and a social media trend, the user profile defining a user preference indicative of a personal value of the digital asset to the user, and the social media trend indicative of a market value of the digital asset to a group of users

As per independent Claims 1, 10, and 19, the best NPL prior art, 
 	1)  Bayard, Vatentin, “Can premium brands still use value-based pricing if they're selling online?”  September 20, 2018, 9 pgs., discloses value-based pricing is not how most brands and manufacturers price their products. It is the pricing of goods based on based on the buyers’ perceptions of value rather than on the seller's cost; and businesses often adopt this strategy for niche segments where customers focus more on product value and are not too price-sensitive.

However, Bayard does not disclose or fairly teach: 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 4, 2021